Title: From George Washington to Major General Horatio Gates, 14 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters Paramus [N.J.] 14th July 1778.
          
          The report of a French Fleet’s being on the Coast, as mentioned in my letter of the
            11th is confirmed. I received last night advices from Congress, that a Ship of 90—2 of
            80—8 of 74—1 of 64 and 4 of 36 Guns were off Chingoteague on Wednesday last, where they
            fell in with, and sunk the Lydia of 26 Guns on a cruise from New York. The Fleet is under the command of Admiral Count D’Estaing, and
            was originally designed to come into the Delaware; but finding Philadelphia evacuated,
            and the British Ships all gone to New York, they intended to sail to Sandy Hook. After
            mentioning this, and congratulating you on the happy event, I must request that you will
            take the earliest and every possible means you can devise, to obtain an accurate account
            of the Ships of War at New York, or that have gone out lately, and of their respective
            force, which you will transmit me without a moments delay, in order that it may be put
            into a proper channel of conveyance to the Admiral. The importance of this will strike
            you at once, and therefore I will not add further upon the subject, without it is to
            tell you, that Admiral Keppell was to sail from Portsmouth with a Fleet in pursuit of
            this.
          Interest and policy strongly press us to cooperate
            with, and to give every countenance to our Friends upon this occasion; and this is the
            wish of Congress. I therefore think it will be material for you to circulate a report in
            a proper manner, that we are upon the point of concentering our
            whole force and bringing it to act against New York. This will excite the Enemy’s fears,
            and aided by such movements and other measures as you may judge it advisable to take,
            may greatly facilitate the Admiral’s designs, and produce the most beneficial
            consequences.  We should attempt to rouse their jealousy in every
            quarter, and in every shape. The Baron de Kalb I expect will, in the course of a day or
            two, cross Hudsons River with the left Wing of this Army. I am Sir Yr Most Obedt
              servt
          
            Go: Washington
          
        